             Case 1:19-cr-00931-WHP Document 96 Filed 02/05/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
UNITED STATES OF AMERICA                                    Consent Order of Restitution
            v.

KAMEL OSBORNE                                               Docket No. 19 Cr. 931
__________________________________

        Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Rebecca T. Dell, Assistant United

States Attorney, of counsel; the presentence report; the Defendant’s conviction on Counts Two

and Four of the above Indictment; and all other proceedings in this case, it is hereby ORDERED

that:


        1.       Amount of Restitution

        KAMEL OSBORNE, the Defendant, shall pay restitution in the total amount of $2,400,

pursuant to 18 U.S.C. § 3663, to the victims of the offenses charged in Counts Two and Four. The

names, addresses, and specific amounts owed to the victims is set forth in the Schedule of Victims,

attached hereto as Schedule A. Upon advice by the United States Attorney’s Office of a change

of address of a victim, the Clerk of the Court is authorized to send payments to the new address

without further order of this Court.

                 A.    Joint and Several Liability

        Restitution is joint and several on Count Two with co-defendants Lywan Reed and

Quinteria Daniels. Restitution is joint and several on Count Four with co-defendant Lywan

Reed.

                 B.    Apportionment Among Victims

        Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United

States is paid. Restitution shall be paid to the victim(s) identified in the Schedule of Victims,
            Case 1:19-cr-00931-WHP Document 96 Filed 02/05/21 Page 2 of 4




attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed

proportionally to each victim based upon the amount of loss for each victim, as set forth more fully

in Schedule A.

                 2.    Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

       In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.

§ 3572(d)(1) and (2). The Defendant shall commence monthly installment payments in an amount

equal to ten percent of the Defendant’s gross income, payable on the first of each month, upon the

later of entry of this judgment or the Defendant’s release from prison.

       3.        Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his/her name and the docket number of this case on each check or money

order. Credit card payments must be made in person at the Clerk’s Office. Any cash payments

shall be hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For

payments by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.




                                                 2
             Case 1:19-cr-00931-WHP Document 96 Filed 02/05/21 Page 3 of 4




        4.       Additional Provisions

        The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material

change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

        5.       Restitution Liability

        The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.

        6.       Sealing

        Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of the victim, the Schedule of Victims, attached

hereto as Schedule A, shall be filed under seal, except that copies may be retained and used or

disclosed by the Government, the Clerk’s Office, and the Probation Department, as need be to

effect and enforce this Order, without further order of this Court.



                                                    3
 Case 1:19-cr-00931-WHP Document 96 Filed 02/05/21 Page 4 of 4




AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By: ___________________________                  02/03/2021
Rebecca T. Dell                                     DATE
One Saint Andrew’s Plaza
New York, NY 10007
Tel.: 212-637-2198

KAMEL
  MEL OSBORNE

By: ___________________________               2/4/2021
                                              _____________
Kamel
  mel Osborne                                       DATE


By: ___________________________
      _________________________                 2/3/2021
                                              _____________
Ariel
   ell Werner                                       DATE
Federal Defenders of New York
52 Duane Street, 10th Floor
New York, NY 10007
Tel: 212-417-8770




SO ORDERED:

___________________________________            February 5, 2021
                                              _____________
HONORABLE WILLIAM H. PAULEY III                     DATE
UNITED STATES DISTRICT JUDGE




                                  4
